Third District Court of Appeal
                               State of Florida

                       Opinion filed February 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1299
                      Lower Tribunal No. 94-20024A
                          ________________


                              Jean Desroses,
                                 Appellant,

                                     vs.

                        The State of Florida, et al.,
                                Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Lourdes
Simon, Judge.

     Jean Desroses, in proper person.

      Ashley Moody, Attorney General; Daniel R. Burke (Tallahassee),
Assistant General Counsel, for appellees.


Before EMAS, C.J., and LINDSEY, and BOKOR, JJ.

     PER CURIAM.
      Jean Desroses appeals the trial court’s denial of his petition for writ of

mandamus. 1 After review of the record before us, including the record before

us in 3D20-1763, referenced and incorporated herein by both parties, we

dismiss the instant appeal on the basis of mootness. 2 See Godwin v. State,

593 So. 2d 211, 212 (Fla. 1992) (“An issue is moot when the controversy

has been so fully resolved that a judicial determination can have no actual

effect.” (citation omitted)); In re T.L. v. State, 35 So. 3d 1032 (Fla. 3d DCA

2010) (dismissing appeal as moot); Philip J. Padovano, 2 Fla. Prac.,

Appellate Practice § 1:4 (2019 ed.) (“An appellate proceeding is subject to

dismissal if the issues have become moot.”).

      Appeal dismissed as moot.




1
 After filing the notice of appeal in this case, Desroses appealed the denial
of his “Petition for Writ of Habeas Corpus and/or Motion for 3.800” in 3D20-
1763. In that case, the lower court denied the petition as moot because
corrections to Desroses’s sentence had already been made. This Court per
curiam affirmed. Desroses v. State, 46 Fla. L. Weekly D298 (Fla. 3d DCA
Feb. 3, 2021).
2
  The State was not ordered to respond to the petition below in the instant
case. In its Answer Brief, the Department of Corrections, on behalf of the
State, noted: “Had the Department been ordered to respond by the trial court,
the Department would have argued that the proper venue for the petition for
writ of mandamus in this case as to its sentence calculation would be Leon
County where the Department’s headquarters are located.”

                                       2